                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     THE VINEYARD HOUSE, LLC.,                         Case No. 4:19-cv-01424-YGR
                                                        Plaintiff,                         CONSOLIDATED CASE
                                   5
                                                 v.                                        ORDER STRIKING DISCOVERY LETTER
                                   6                                                       REPLY BRIEFS
                                   7     CONSTELLATION BRANDS U.S.                         Re: Dkt. Nos. 107, 108
                                         OPERATIONS, INC.,
                                   8                    Defendant.
                                   9

                                  10     CONSTELLATION BRANDS U.S.
                                         OPERATIONS, INC.,
                                  11
                                                        Plaintiff,
                                  12
Northern District of California
 United States District Court




                                                 v.
                                  13
                                         THE VINEYARD HOUSE, LLC,
                                  14
                                                        Defendant.
                                  15

                                  16
                                              The Court is in receipt of The Vineyard House’s discovery letter reply briefs, (Dkt. Nos.
                                  17
                                       107, 108) which was filed in violation of this Court’s Standing Order in Civil Cases. (See
                                  18
                                       Standing Order in Civil Cases ¶ 8(b).) Accordingly, the discovery letter reply briefs are hereby
                                  19
                                       STRICKEN. The Court will reserve ruling on whether sanctions are appropriate for The Vineyard
                                  20
                                       House for failure to comply with the Court’s Standing Order in Civil Cases.
                                  21
                                              The Court intends to set a telephonic conference on the parties’ discovery letter brief (Dkt.
                                  22
                                       No. 104) when the Court is able to do so.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: March 18, 2020
                                  25

                                  26                                                                   YVONNE GONZALEZ ROGERS
                                                                                                      UNITED STATES DISTRICT JUDGE
                                  27

                                  28
